IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE
                             Assigned on Briefs April 22, 2008

         STATE OF TENNESSEE v. CHRISTOPHER SHANE POOLE

                      Appeal from the Circuit Court for Dickson County
                          No. CR8729      Robert E. Burch, Judge



                     No. M2007-01041-CCA-R3-CD - Filed May 29, 2008




JAMES CURWOOD WITT , JR., J., concurring.

               I fully concur in the excellent majority opinion. I would simply add that Tennessee
commercial law supports the majority’s conclusion that the payor bank held a valid claim against
the defendant. Generally, “an unauthorized signature is ineffective except as the signature of the
unauthorized signer in favor of a person who in good faith pays the instrument or takes it for value.”
T.C.A § 47-3-403(a) (2001).

                                                      ___________________________________
                                                      JAMES CURWOOD WITT, JR., JUDGE